DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 12 recites the limitation “the union”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replace “the union” with –a union--.
 	Claim 1, line 15, recites the limitation “the initial set and the further set”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replace “the initial set and the further set” with --the initial set and the further set of super-pixels--.
 	Claim 1, line 16, recites the limitation “a biological object”. Examiner suggests replacing “a biological object” with –the biological object--.

 	Claim 10, line 9 recites the limitation “the union”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replace “the union” with –a union--.
 	Claim 10, line 12, recites the limitation “the initial set and the further set”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replace “the initial set and the further set” with --the initial set and the further set of super-pixels--.
 	Claim 10, line 14 recited the limitation “the boundary”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replace “the boundary” with –a boundary--.
 Claims 2-9 and 11-18 are also rejected based on their dependency of the defected parent claims 31 and 10 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 

Claim 15 recites “a computer readable medium having stored the computer program element”. Claim language does not comply with the requirements of MPEP 2106.01.I.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) and the 35 U.S.C. 101 rejections must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 10, the closest prior art (Barbieri, Windisch, Achanta, Toufiq, Bredno, Petrou, Georgescu, Hackman, Chefd’hotel, Schwartz, Lilje, Moya, Fracastoro, and Tian) does not teach or suggest the claimed invention having “receive image information which has been segmented into super-pixels, select an initial set of super-pixels in the image information at an initial location in the image information, determine a first morphological variable of the initial set of super-pixels, identify a further set of super-pixels adjacent to a super-pixel of the initial set of super-pixels at a further location in the image information, generate a second morphological variable of a union of the initial set and the further set of super-pixels, and, if a comparison of the second morphological variable to the first morphological variable indicates that the union of the initial set and the further set of super-pixels have an increased shape compactness, define the contour of the biological object in the image information as a boundary of the union of the initial set and the further set of super-pixels”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-9 and 11-18, the claims have been found allowable due to its dependencies to claims 1 and 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665